Title: To Thomas Jefferson from John Trumbull, 2 September 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London September 2d. 1788
          
          I have your letter of the 24th. August and having seen no secondhand Carriage to my mind, have given orders for the new one: which I trust will be both substantial and elegant:—There are three articles however in your description which being extraordinary will add to the price:—the Venetian blinds are not much us’d here, tho they are much better for a hot Climate than the common ones, and they are much more expensive.—The large back light is another article uncommon, and therefore will be an extra charge. The strapontin is a trifle differenc.—The Vallons  is what I do not understand. I do not find the word in my french dictionary and the Coachmaker knows as little as I do. There is a part of the common finishing of a Carriage known by that name here, but I suspect you to mean festoon Curtains.—You will inform me and also whether you will have two  trunks for travelling and an imperial.—When you say you shall want two Setts  of Brass Harness: do you mean a Harness compleat for four  horses in the same Carriage, or two Harnesses for two Horses, as there is a difference in the length of Traces Reins &c &c.—The Coachmaker objects to your using brass  Harness with the Chariot He means to send you because the mouldings, Handles of the Doors &c &c are to be plated, and He thinks the Harness should correspond. Of that which you are to use at Paris, I am of his opinion for the brass and Silver will certainly not look well together. You will judge from the prices, which are for a pair of Horses with brass trimmings plain and good  in every respect, Nine guineas—you may go as low as Seven.—For do. Plated trimmings plain and good,  Fifteen to sixteen guineas, and may be had as low as Thirteen:—But in case of the cheap ones, you will find the leather is both bad,  and the plating so thin that with good care it shall show the copper in the first  year.—For the first price you are sure of the best  leather, and the plating so thick as to wear with equal care, three  years at least. If you have a Cypher, or which is most common a Crest engraved on the Harness trimmings, it may be a Guinea difference.
          It will be ready in five  weeks.
          The letters which you sent me some time since for Charlestown I have put on board the London Capt. Curling who sails for that place in two days, (being the first since I received the letters). Mr. Cutting talks of going in her or the next ship:—but this is not certain, and letters always go sooner and safer by the Ships bag and the post than by any private hand. Shippen’s letter to his Father, goes in the Charlotte, Capt. Gill for Phila. who sails also this week.
          By Mr. Barlow who goes tomorrow or next day to Paris I shall send Lackington’s newest Catalogue, and two  tours thro’ Italy. (Addison’s and a late one). They cost 4/ and 4/6. I thought the new one usefull from its giving some Idea of the money, distances, expences &c &c. If Mr. Short thinks otherwise He will keep Addison and return me the other by Barlow or Parker.
          I wish him a pleasant Tour, and am Dear Sir With the greatest Respect Your Obligd Servant,
          
            
              Jno Trumbull
            
          
        